Citation Nr: 0032401
Decision Date: 03/02/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-16 750	)	DATE MAR 02, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


ORDER

	The following correction is made in a decision issued by the Board in this case on December 12, 2000:

	On line 2, page 3, Diagnostic Code 5201 is corrected to read Diagnostic Code 5203.

	On line 7, page 3, 5201 (1999) is corrected to read 5203 (1999).

On line 22, page 3, Diagnostic Code 5201 is corrected to read Diagnostic Code 5203.

On line 3, page 9, Code 5201 is corrected to read Codes 5201, 5203.


___________________________________
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Citation Nr: 0032401	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chronic instability of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1992 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is right hand dominant.  

3.  The veteran's subjective complaints concerning his right 
shoulder disability include pain, stiffness, fatigability, 
limitation of motion, and difficulty with lifting over the 
head, reaching to the side, or reaching behind the back.  

4.  The May 1997 VA fee-basis orthopedic examination report 
shows that the veteran's right arm motion is limited to 90 
degrees on forward flexion and to 90 degrees on abduction due 
to pain.  

5.  The evidence of record before the May 1997 VA fee-basis 
orthopedic examination and as of the February 1999 VA 
orthopedic examination reveals right arm motion well above 
the shoulder level.  

6.  There is no evidence of dislocation, subluxation, 
instability, edema, effusion, weakness, tenderness, abnormal 
movement, or guarding.  X-rays of the shoulder are normal.     


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for chronic instability of the right shoulder before 
May 14, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (1999).  

2.  The criteria for a 20 percent disability rating for 
chronic instability of the right shoulder as of May 14, 1997 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (1999). 

3.  The criteria for a disability rating greater than 10 
percent for chronic instability of the right shoulder as of 
February 19, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

The Board acknowledges that the veteran's representative has 
requested that the Board remand the matter for a new VA 
examination.  The representative specifically alleges that 
the February 1999 VA examination fails to provide precise 
range of motion information.  However, the undersigned's 
review of the examination report finds no such deficiency or 
other omissions that would render the examination inadequate 
for rating purposes.  


Factual Background

The veteran was discharged from active duty service in August 
1992 by reason of physical disability that existed prior to 
entrance.  Medical records from Gregory A. Peters, M.D., 
indicated that the veteran had a history of anterior/interior 
dislocation  and subluxation of the right shoulder.  In 
February 1991, he underwent surgical stabilization, including 
arthrotomy of the right shoulder with inferior capsular shift 
and excision of a lesion of the labrum.  The July 1992 
Medical Board Report indicated that the veteran eventually 
secured a waiver to enter service.  At the time of the 
report, the veteran complained of chronic discomfort and the 
sensation that the shoulder was going out of place.  
Examination was significant for limitation of motion, 
positive apprehension sign, and positive apprehension to 
sulcus sign maneuvers.  It was recommended that he be 
separated from service

In September 1995, the veteran submitted a claim for service 
connection for a right shoulder disorder.  In connection with 
that claim, he was afforded a VA general medical examination 
in April 1996.  He complained of difficulty lifting over his 
head, particularly repetitive lifting, limitation of motion 
of the shoulder, especially with reaching behind his back, 
and an inability to lift weights.  He described a throbbing-
type of pain that he experienced at night or with exertion.  
The pain occurred about twice a week and lasted for about 20 
minutes.  The pain abated with aspirin.  The examiner stated 
that the veteran was right handed.  Examination of the right 
shoulder revealed flexion to 180 degrees, abduction to 135 
degrees, and internal and external rotation to 90 degrees.  
There was a slight decrease in sensation over the anterior 
surface of the right shoulder.  

In May 1997, the veteran underwent a VA fee-basis orthopedic 
examination.  His complaints included difficulty when 
reaching to the side or putting his arm behind him.  He 
denied experiencing any snapping sensation or recurrent 
dislocation since service.  He was not participating in any 
physical therapy or taking any medications.  Examination of 
the right shoulder revealed forward flexion to 90 degrees, 
abduction to 110 degrees, and external rotation to 20 
degrees.  There was some pain on abduction at around 90 
degrees.  He had good grip strength and good function in the 
biceps and triceps.  There was no supraclavicular or 
infraclavicular tenderness.  Sensory function was intact.  X-
rays showed no significant arthritis in the right shoulder.  
The humeral head was well located within the glenoid.  The 
examiner opined that the veteran appeared to have 
impingement-type symptoms and it was possible that he had 
some minor instability of the right shoulder anteriorly.     

In October 1998, pursuant to the Board's July 1998 decision, 
the RO issued a rating decision in which it established 
service connection for chronic instability of the right 
shoulder and assigned a 10 percent disability rating 
effective from the date of the September 1995 claim.  The 
veteran timely appealed the rating awarded.  

In February 1999, the veteran presented for a VA orthopedic 
examination.  The examiner reviewed the veteran's chart for 
the examination.  The veteran's subjective complaints 
included pain, stiffness, fatigability, and an inability to 
do pull-ups.  He had shoulder pain twice a week.  Cold 
weather increased the pain; warm weather alleviated it 
somewhat.  When he had a flare-up, he could not lift any 
heavy object above his shoulders.  He denied any dislocation 
or recurrent subluxation.  He took Motrin as needed.  
Examination of the right shoulder revealed essentially normal 
ranges of active and passive motion.  However, the examiner 
noted that the veteran had pain beyond 150 degrees of flexion 
and abduction.  The veteran indicated that, during flare-ups, 
it was almost impossible and very painful to lift his arm 
above 150 degrees.  There was no edema, effusion, 
instability, weakness, tenderness, heat, redness, or abnormal 
movement or guarding.  X-rays of the right shoulder were 
normal.  The diagnosis was chronic instability of the right 
shoulder with reduction in range of motion.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In cases involving aggravation by active service, the rating 
will generally reflect only the degree of disability over and 
above the degree existing at the time of entrance into the 
active service.  The resulting difference will be recorded on 
the rating sheet.  If the degree of disability at the time of 
entrance into the service is not ascertainable in terms of 
the schedule, no deduction will be made.  38 C.F.R. § 4.22.  

The RO has evaluated the veteran's chronic right shoulder 
disability as 10 percent disabling under Diagnostic Code 
(Code) 5203, impairment of the clavicle or scapula.  
38 C.F.R. § 4.71a.  The Board notes that the RO found 
noncompensable right shoulder disability at entrance to 
service based on the veteran's ability to secure a waiver to 
enlist.    

The evidence shows that the veteran is right handed.  Under 
Code 5203, a 10 percent rating is assigned for the dominant 
arm if there is malunion of the clavicle or scapula or if 
there is nonunion of the clavicle or scapula without loose 
movement.  A maximum evaluation of 20 percent is in order for 
the dominant arm if there is nonunion of the clavicle or 
scapula with loose movement or if there is dislocation of the 
clavicle or scapula.  In addition, Code 5203 provides that 
impairment of the clavicle or scapula may be evaluated on 
impairment of function of the contiguous joint.  

The rating schedule contains other diagnostic codes for the 
evaluation of shoulder disability.  Initially, the Board 
finds that Code 5200, ankylosis of the scapulohumeral 
articulation, is not for application because there is no 
medical evidence of such disability.  Code 5201 evaluates 
disability based on limitation of arm motion.  Code 5202 
evaluates disability from impairment of the humerus, to 
include recurrent dislocation of the humerus at the 
scapulohumeral joint.  

Despite the evidence of the pre-service dislocations and 
subluxations, the in-service and post-service symptomatology 
primarily consists of limitation of motion and pain.  
Accordingly, the Board finds that the veteran's right 
shoulder disability is most appropriately evaluated based on 
limitation of motion under Code 5201.  38 C.F.R. § 4.20; see 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Under Code 5201, limitation of arm motion, a minimum 
compensable rating of 20 percent is assigned for the dominant 
arm when motion is limited at shoulder level.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a 0 percent 
rating, a 0 percent shall be assigned if the requirements for 
a compensable rating are not met).  A 30 percent rating is 
warranted when dominant arm motion is limited to midway 
between the side and shoulder level.  Finally, a maximum 
schedular rating of 40 percent is allowed for the dominant 
arm when motion is limited to 25 degrees from the side.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Considering the evidence of record, the Board finds that 
prior to the May 1997 VA fee-basis orthopedic examination, 
the right shoulder disability picture does not more nearly 
approximate the criteria for the minimum compensable rating 
of 20 percent under Code 5201.  38 C.F.R. § 4.7.  That is, 
the evidence of record prior to that date shows that right 
arm forward flexion and abduction were well past the shoulder 
level.  Moreover, there is no particular evidence of 
functional loss.   

As of May 14, 1997, the date of the VA fee-basis orthopedic 
examination, the Board finds that the veteran meets the 
criteria for the 20 percent evaluation under Code 5201.  
Specifically, that examination reveals right arm forward 
flexion limited to 90 degrees, as well as abduction limited 
to 90 degrees by pain.  This evidence precisely satisfies the 
criteria for a 20 percent evaluation under Code 5201. Id.  No 
additional evaluation is warranted for functional loss, as 
there is no evidence of weakness or tenderness.   

However, as of the VA orthopedic examination on February 19, 
1999 , the Board finds that the right shoulder disability 
picture no longer resembles the evaluative criteria for a 20 
percent rating.  Id.  Specifically, the examination report 
shows that veteran's forward flexion and abduction are 
increased to 150 degrees, well beyond shoulder level, 
including as reported during flare-ups.  In addition, despite 
his subjective complaints, there was no objective evidence of 
swelling, weakness, abnormal motion, or other factors of 
functional loss.  

In summary, the Board finds that, the evidence supports a 20 
percent disability rating for chronic instability of the 
right shoulder from May 14, 1997 to February 18, 1999.  For 
the applicable periods prior to May 14, 1997 and from 
February 19, 1999, the preponderance of the evidence is 
against entitlement to a disability rating greater than 10 
percent for chronic instability of the right shoulder.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Code 5201.        

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.


ORDER

Entitlement to a disability rating greater than 10 percent 
disability rating for chronic instability of the right 
shoulder before May 14, 1997 is denied.   

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 disability rating for 
chronic instability of the right shoulder is granted from May 
14, 1997.  

Entitlement to a disability rating greater than 10 percent 
from February 19, 1999 is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 




